UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2017 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-55035 EYE ON MEDIA NETWORK, INC. (Name of small business issuer in its charter) Florida (State or other jurisdiction of incorporation or organization) 46-3390293 (I.R.S. Employer Identification No.) 1th Avenue, Plantation, Florida 33313 (Address of principal executive offices and Zip Code) Registrant’s telephone number, including area code: (954) 370-9900 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes¨ No x The number of shares of the issuer’s common stock, par value $.001 per share, outstanding as of June 15, 2017 was 28,789,451. There are fifty million (50,000,000) shares of the issuer’s Series A Convertible Preferred Stock issued and outstanding as of such date. TABLE OF CONTENTS Page Part I. Financial Information. Item 1. Condensed Unaudited Financial Statements. 3 Condensed Balance Sheets for the periods ending May 31, 2017 and August 31, 2016. 3 Condensed Statements of Operations for the three and nine months ended May 31, 2017 and 2016. 4 Condensed Statements of Cash Flows for the nine months ended May 31, 2017 and 2016. 5 Notes to Condensed Financial Statements. 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 20 Item 4. Controls and Procedures. 20 Part II. Other Information. Item 1. Legal Proceedings. 21 Item 1A. Risk Factors. 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 21 Item 3. Defaults Upon Senior Securities. 21 Item 4. Mine Safety Disclosure. 21 Item 5. Other Information. 21 Item 6. Exhibits. 22 Signatures. 24 2 Table of Contents Part I. Financial Information Item 1. Condensed Financial Statements EYE ON MEDIA NETWORK INC.
